



Colfax Corporation


2016 Omnibus Incentive Plan


Colfax Corporation, a Delaware corporation, sets forth herein the terms of its
2016 Omnibus Incentive Plan, as follows:


1.
PURPOSE



The Plan is intended to enhance the Company’s and its Affiliates’ (as defined
herein) ability to attract and retain highly qualified officers, directors, key
employees, and other persons, and to motivate such persons to serve the Company
and its Affiliates and to expend maximum effort to improve the business results
and earnings of the Company, by providing to such persons an opportunity to
acquire or increase a direct proprietary interest in the operations and future
success of the Company. To this end, the Plan provides for the grant of stock
options, stock appreciation rights, restricted stock, stock units, unrestricted
stock, and dividend equivalent rights. Any of these awards may, but need not, be
made as performance incentives to reward attainment of annual or long-term
performance goals in accordance with the terms hereof. Stock options granted
under the Plan may be non-qualified stock options or incentive stock options, as
provided herein, except that stock options granted to outside directors and any
consultants or advisers providing services to the Company or an Affiliate shall
in all cases be non-qualified stock options.


2.
DEFINITIONS



For purposes of interpreting the Plan and related documents (including Award
Agreements), the following definitions shall apply:


1.
“Affiliate” means, with respect to the Company, any company or other trade or
business that controls, is controlled by or is under common control with the
Company within the meaning of Rule 405 of Regulation C under the Securities Act,
including, without limitation, any Subsidiary. For purposes of granting stock
options or stock appreciation rights, an entity may not be considered an
Affiliate if it results in noncompliance with Code Section 409A.



2.
“Annual Incentive Award” means an Award made subject to attainment of
performance goals (as described in Section 14) over a performance period of up
to one year (the Company’s fiscal year, unless otherwise specified by the
Committee).



3.
“Award” means a grant of an Option, Stock Appreciation Right, Restricted Stock,
Unrestricted Stock, Stock Unit, Dividend Equivalent Right, Performance Share, or
Performance Unit under the Plan.



4.
“Award Agreement” means the written agreement between the Company and a Grantee
that evidences and sets out the terms and conditions of an Award. An Award
Agreement may be provided in any medium, including any electronic medium.



5.
“Benefit Arrangement” shall have the meaning set forth in Section 15 hereof.



6.
“Board” means the Board of Directors of the Company.



7.
“Cause” means, as determined by the Board or the Committee and unless otherwise
provided in an Award Agreement or other applicable agreement with the Company:
(i) gross negligence or willful misconduct in connection with the performance of
duties; (ii) conviction of a criminal offense (other than minor traffic
offenses); or (iii) material breach of any term of any employment, consulting or
other services, confidentiality, intellectual property or non-competition
agreements, if any, between the Service Provider and the Company or any
Affiliate.






--------------------------------------------------------------------------------







8.
“Code” means the Internal Revenue Code of 1986, as now in effect or as hereafter
amended.



9.
“Committee” means a committee of, and designated from time to time by resolution
of, the Board, which shall be constituted as provided in Section 3.



10.
“Company” means Colfax Corporation.



11.
“Corporate Transaction” means (i) the dissolution or liquidation of the Company
or a merger, consolidation, or reorganization of the Company with one or more
other entities in which the Company is not the surviving entity which results in
any person or entity (other than persons who are stockholders or Affiliates
immediately prior to the transaction) owning 50% or more of the combined voting
power of all classes of stock of the Company, (ii) a sale of all or
substantially all of the assets of the Company to another person or entity, or
(iii) any transaction (including without limitation a merger or reorganization
in which the Company is the surviving entity) which results in any person or
entity (other than persons who are stockholders or Affiliates immediately prior
to the transaction) owning 50% or more of the combined voting power of all
classes of stock of the Company.



12.
“Covered Employee” means a Grantee who is a covered employee within the meaning
of Section 162(m)(3) of the Code.



13.
“Disability” means the Grantee is unable to perform each of the essential duties
of such Grantee’s position by reason of a medically determinable physical or
mental impairment which is potentially permanent in character or which can be
expected to last for a continuous period of not less than 12 months; provided,
however, that, with respect to rules regarding expiration of an Incentive Stock
Option following termination of the Grantee’s Service, Disability shall mean the
Grantee is unable to engage in any substantial gainful activity by reason of a
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than 12 months.



14.
“Dividend Equivalent Right” means a right, granted to a Grantee under Section 13
hereof, to receive cash, Stock, other Awards or other property equal in value to
dividends paid with respect to a specified number of shares of Stock, or other
periodic payments.



15.
“Effective Date” means February 15, 2016, the date the Plan was originally
approved by the Board, subject to the subsequent approval by the Company’s
stockholders within 12 months of such date.



16.
“Exchange Act” means the Securities Exchange Act of 1934, as now in effect or as
hereafter amended.



17.
“Fair Market Value” means the value of a share of Stock, determined as follows:
if on the Grant Date or other determination date the Stock is listed on an
established national or regional stock exchange, is admitted to quotation on The
Nasdaq Stock Market, Inc. or is publicly traded on an established securities
market, the Fair Market Value of a share of Stock shall be the closing price of
the Stock on such exchange or in such market (if there is more than one such
exchange or market the Board or the Committee shall determine the appropriate
exchange or market) on the Grant Date or such other determination date (or if
there is no such reported closing price, the Fair Market Value shall be the
average between the highest bid and lowest asked prices or






--------------------------------------------------------------------------------





between the high and low sale prices on such trading day) or, if no sale of
Stock is reported for such trading day, on the next preceding day on which any
sale shall have been reported. If the Stock is not listed on such an exchange,
quoted on such system or traded on such a market, Fair Market Value shall be the
value of the Stock as determined by the Board or the Committee in good faith in
a manner consistent with Code Section 409A.


18.
“Family Member” means a person who is a spouse, former spouse, child, stepchild,
grandchild, parent, stepparent, grandparent, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother, sister, brother-in-law, or
sister-in-law, including adoptive relationships, of the Grantee, any person
sharing the Grantee’s household (other than a tenant or employee), a trust in
which any one or more of these persons have more than fifty percent of the
beneficial interest, a foundation in which any one or more of these persons (or
the Grantee) control the management of assets, and any other entity in which one
or more of these persons (or the Grantee) own more than fifty percent of the
voting interests.



19.
“Grant Date” means, as determined by the Board or the Committee, the latest to
occur of (i) the date as of which the Board or the Committee approves an Award,
(ii) the date on which the recipient of an Award first becomes eligible to
receive an Award under Section 6 hereof, or (iii) such other date as may be
specified by the Board or the Committee.



20.
“Grantee” means a person who receives or holds an Award under the Plan.



21.
“Incentive Stock Option” means an “incentive stock option” within the meaning of
Section 422 of the Code, or the corresponding provision of any subsequently
enacted tax statute, as amended from time to time.



22.
“Non-qualified Stock Option” means an Option that is not an Incentive Stock
Option.



23.
“Option” means an option to purchase one or more shares of Stock pursuant to the
Plan.



24.
“Option Price” means the exercise price for each share of Stock subject to an
Option.



25.
“Other Agreement” shall have the meaning set forth in Section 14 hereof.



26.
“Outside Director” means a member of the Board who is not an officer or employee
of the Company.



27.
“Performance Award” means an Award made subject to the attainment of one or more
performance goals (as described in Section 14 and Appendix A) over a performance
period of up to ten (10) years.



28.
“Performance-Based Compensation” means compensation under an Award that is
intended to satisfy the requirements of Code Section 162(m) for certain
performance-based compensation paid to Covered Employees. Notwithstanding the
foregoing, nothing in this Plan shall be construed to mean that an Award which
does not satisfy the requirements for performance-based compensation under Code
Section 162(m) does not constitute performance-based compensation for other
purposes, including Code Section 409A.



29.
“Performance Measures” means measures as described in Appendix A on which the
performance goals are based and which are approved by the Company’s stockholders
pursuant to this Plan in order to qualify Awards as Performance-Based
Compensation.






--------------------------------------------------------------------------------







30.
“Performance Period” means the period of time during which the performance goals
must be met in order to determine the degree of payout and/or vesting with
respect to an Award.



31.
“Performance Share” means an Award under Section 14 hereof and subject to the
terms of this Plan, denominated in Stock, the value of which at the time it is
payable is determined as a function of the extent to which corresponding
performance criteria have been achieved.



32.
“Performance Unit” means an Award under Section 14 hereof and subject to the
terms of this Plan, denominated in Stock Units, the value of which at the time
it is payable is determined as a function of the extent to which corresponding
performance criteria have been achieved.



33.
“Plan” means this Colfax Corporation 2016 Omnibus Incentive Plan, as the same
may be amended from time to time.



34.
“Prior Plan” means the Colfax Corporation 2008 Omnibus Incentive Plan, as
amended and restated.



35.
“Purchase Price” means the purchase price for each share of Stock pursuant to a
grant of Restricted Stock or Unrestricted Stock.



36.
“Reporting Person” means a person who is required to file reports under
Section 16(a) of the Exchange Act.



37.
“Restricted Stock” means one or more shares of Stock, awarded to a Grantee
pursuant to Section 10 hereof.



38.
“SAR Exercise Price” means the per share exercise price of an SAR granted to a
Grantee under Section 9 hereof.



39.
“Securities Act” means the Securities Act of 1933, as now in effect or as
hereafter amended.



40.
“Service” means (i) such term as defined in an applicable Award Agreement, if
the Award Agreement so defines such term, or (ii) if not defined in an
applicable Award Agreement, service as a Service Provider to the Company or an
Affiliate. Unless otherwise stated in the applicable Award Agreement, a
Grantee’s change in position or duties and periods of leave following which a
Service Provider is expected to return to service with the Company or an
Affiliate shall not result in interrupted or terminated Service, so long as such
Grantee continues to be a Service Provider to the Company or an Affiliate. Any
periods of garden leave prior to a Service Provider’s termination of service
with the Company or an Affiliate shall not be considered periods of “Service”
hereunder, unless the Committee determines otherwise. Subject to the preceding,
whether a termination of Service shall have occurred for purposes of the Plan
shall be determined by the Board or the Committee, which determination shall be
final, binding and conclusive.



41.
“Service Provider” means an employee, officer or director of the Company or an
Affiliate, or a consultant or adviser (who is a natural person) currently
providing services to the Company or an Affiliate.



42.
“Stock” means the common stock, par value $0.001 per share, of the Company.








--------------------------------------------------------------------------------





43.
“Stock Appreciation Right” or “SAR” means a right granted to a Grantee under
Section 9 hereof.



44.
“Stock Unit” means a bookkeeping entry representing the equivalent of one share
of Stock awarded to a Grantee pursuant to Section 10 hereof.



45.
“Subsidiary” means any “subsidiary corporation” of the Company within the
meaning of Section 424(f) of the Code.



46.
“Substitute Award” means an Award granted upon assumption of, or in substitution
for, an outstanding award previously granted by a company or other entity
acquired by the Company or any Affiliate or with which the Company or any
Affiliate combines.



47.
“Ten Percent Stockholder” means an individual who owns more than ten percent
(10%) of the total combined voting power of all classes of outstanding stock of
the Company, its parent or any of its Subsidiaries. In determining stock
ownership, the attribution rules of Section 424(d) of the Code shall be applied.



48.
“Unrestricted Stock” means one or more shares of Stock, awarded to a Grantee
pursuant to Section 11 hereof.



3.
ADMINISTRATION OF THE PLAn



1.
Board



The Board shall have such powers and authorities related to the administration
of the Plan as are consistent with the Company’s certificate of incorporation
and by-laws and applicable law. The Board shall have full power and authority to
take all actions and to make all determinations required or provided for under
the Plan, any Award or any Award Agreement, and shall have full power and
authority to take all such other actions and make all such other determinations
not inconsistent with the specific terms and provisions of the Plan that the
Board deems to be necessary or appropriate to the administration of the Plan,
any Award or any Award Agreement. All such actions and determinations shall be
by the affirmative vote of a majority of the members of the Board present at a
meeting or by unanimous consent of the Board executed in writing in accordance
with the Company’s certificate of incorporation and by-laws and applicable law.
The interpretation and construction by the Board of any provision of the Plan,
any Award or any Award Agreement shall be final, binding and conclusive.


2.
Committee



The Board hereby delegates to the Compensation Committee of the Board, which
shall be the Committee hereunder until such time as a replacement Committee is
so designated by the Board, such powers and authorities related to the
administration and implementation of the Plan, as set forth in Section 3.1 above
and 3.3 below.


(i)
Except as provided in Subsection (ii) and except as the Board may otherwise
determine, the Committee, and any successor thereto appointed by the Board to
administer the Plan shall consist of two or more Outside Directors of the
Company who: (a) qualify as “outside directors” within the meaning of Section
162(m) of the Code and who (b) meet such other requirements as may be
established from time to time by the Securities and Exchange Commission for
plans intended to qualify for exemption under Rule 16b-3 (or its successor)






--------------------------------------------------------------------------------





under the Exchange Act and who (c) comply with the independence requirements of
the stock exchange on which the Stock is listed.


(ii)
The Board may also appoint one or more separate committees, each composed of one
or more directors of the Company who need not be Outside Directors or one or
more officers of the Company who need not be members of the Board, who may
administer the Plan with respect to employees or other Service Providers who are
not officers or directors of the Company, may grant Awards under the Plan to
such employees or other Service Providers, and may determine all terms of such
Awards.



In the event that the Plan, any Award or any Award Agreement entered into
hereunder provides for any action to be taken by or determination to be made by
the Board, such action may be taken or such determination may be made by the
Committee if the power and authority to do so has been delegated to the
Committee by the Board as provided for in this Section. Unless otherwise
expressly determined by the Board, any such action or determination by the
Committee shall be final, binding and conclusive. To the extent permitted by
law, the Committee may delegate its authority under the Plan to a member of the
Board.


3.
Terms of Awards



Subject to the other terms and conditions of the Plan, the Committee shall have
full and final authority to:


(i)
designate Grantees,



(ii)
determine the type or types of Awards to be made to a Grantee,



(iii)
determine the number of shares of Stock to be subject to an Award,



(iv)
establish the terms and conditions of each Award (including, but not limited to,
the exercise price of any Option, the nature and duration of any restriction or
condition (or provision for lapse thereof) relating to the vesting, exercise,
transfer, or forfeiture of an Award or the shares of Stock subject thereto, and
any terms or conditions that may be necessary to qualify Options as Incentive
Stock Options),



(v)
prescribe the form of each Award Agreement evidencing an Award,



(vi)
correct any defect, supply any omission or reconcile any inconsistency in this
Plan, any Award or any Award Agreement, and



(vii)
amend, modify, or supplement the terms of any outstanding Award. Such authority
specifically includes the authority, in order to effectuate the purposes of the
Plan but without amending the Plan, to modify Awards to eligible individuals who
are foreign nationals or are individuals who are employed outside the
United States to recognize differences in local law, tax policy, or custom.
Notwithstanding the foregoing, no amendment, modification or supplement of any
Award shall, without the consent of the Grantee, materially impair the Grantee’s
rights under such Award. In addition, notwithstanding anything in the Plan to
the contrary, the Committee shall not have the discretion to accelerate the
vesting of any outstanding Awards, except that the Committee may accelerate the
vesting of Awards in the event of a Grantee’s death or disability or as provided
in Section 17 of the Plan.






--------------------------------------------------------------------------------







The Company may retain the right in an Award Agreement to cause a forfeiture of
the gain realized by a Grantee on account of actions taken by the Grantee in
violation or breach of or in conflict with any employment agreement,
non-competition agreement, any agreement prohibiting solicitation of employees
or clients of the Company or any Affiliate thereof or any confidentiality
obligation with respect to the Company or any Affiliate thereof or otherwise in
competition with the Company or any Affiliate thereof, to the extent specified
in such Award Agreement applicable to the Grantee. Furthermore, the Company may
annul an Award if the Grantee is an employee of the Company or an Affiliate
thereof and is terminated for Cause.


Except in connection with a corporate transaction involving the Company
(including, without limitation, any stock dividend, distribution (whether in the
form of cash, shares of Stock, other securities or other property), stock split,
extraordinary cash dividend, recapitalization, change in control,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares of Stock or other securities or similar
transaction), the Company may not, without obtaining stockholder approval:
(a) amend the terms of outstanding Options or SARs to reduce the Option Price or
SAR Exercise Price of such outstanding Options or SARs; (b) cancel outstanding
Options or SARs in exchange for or substitution of Options or SARs with an
Option Price or SAR Exercise Price that is less than the Option Price or SAR
Exercise Price of the original Options or SARs; or (c) cancel outstanding
Options or SARs with an Option Price or SAR Exercise Price above the current
stock price in exchange for cash or other securities.


4.
Deferral Arrangement.



The Board or the Committee may permit or require the deferral of any Award
payment into a deferred compensation arrangement, subject to such rules and
procedures as it may establish, which may include provisions for the payment or
crediting of interest or dividend equivalents, including converting such credits
into deferred Stock equivalents. Any such deferrals shall be made in a manner
that complies with Code Section 409A.


5.
No Liability.



No member of the Board or of the Committee shall be liable for any action or
determination made in good faith with respect to the Plan or any Award or Award
Agreement.


6.
Share Issuance/Book-Entry.



Notwithstanding any provision of this Plan to the contrary, the issuance of the
Stock under the Plan may be evidenced in such a manner as the Board or
Committee, in its discretion, deems appropriate, including, without limitation,
book-entry registration or issuance of one or more Stock certificates. Any
reference to the issuance of Stock Certificates to a Grantee shall be deemed to
include any such issuance of the Stock.


4.
STOCK SUBJECT TO THE PLAN



1.
Number of Shares Available for Awards.



Subject to adjustment as provided in Section 17, the aggregate number of shares
of Stock available for issuance under the Plan shall be ten and a half million
(10,500,000). The aggregate number of shares of Stock reserved for issuance
under this Plan shall be reduced on a one-for-one basis by shares of Stock
covered by any Award of Options or SARs granted under this Plan and





--------------------------------------------------------------------------------





shall be reduced by 2.5 shares of Stock for every one (1) share of Stock subject
to an Award other than an Option or SAR granted under this Plan, and shall be
increased by Stock again made available under the Plan pursuant to Section 4.3.
In addition, the aggregate number of shares of Stock reserved for issuance under
this Plan shall be reduced on a one-for-one basis by shares of Stock covered by
any award of options or stock appreciation rights granted under the Prior Plan
after March 1, 2016 and shall be reduced by 2.5 shares of Stock for every one
(1) share of Stock subject to an award other than a stock option or stock
appreciation right granted under the Prior Plan after March 1, 2016, and shall
be increased by Stock again made available under the Plan pursuant to Section
4.3. Shares available for issuance under a stockholder-approved plan of a
business entity that is a party to an acquisition, merger or other transaction
in which the Company acquires the business entity (as appropriately adjusted, if
necessary, to reflect such transaction) may be used for Awards under the Plan
and shall not reduce the number of shares of Stock otherwise available for
issuance under the Plan, subject to applicable rules of any stock exchange on
which the Stock is listed. An aggregate of 10,500,000 shares of Stock available
for issuance under the Plan may be issued as Incentive Stock Options.


2.
Adjustments in Authorized Shares.



The Board shall have the right to substitute or assume Awards in connection with
mergers, reorganizations, separations, or other transactions to which Section
424(a) of the Code applies. The number of shares of Stock reserved pursuant to
Section 4 shall be increased by the corresponding number of Substitute Awards.


3.
Share Usage.



Shares of Stock covered by an Award shall be counted as used as of the Grant
Date in accordance with Section 4.1 above. If any shares of Stock covered by an
Award are not purchased or are forfeited or expire, or if an Award otherwise
terminates without delivery of Stock subject thereto or is settled in cash in
lieu of shares, then the number of shares of Stock counted against the aggregate
number of shares available under the Plan with respect to such Award shall, to
the extent of any such forfeiture, termination or expiration, again be available
for issuance under the Plan. Notwithstanding anything herein to the contrary, if
the Option Price of any Option granted under the Plan, or if pursuant to
Section 18.3 the withholding obligation of any Grantee with respect to an Option
or Stock Appreciation Right, is satisfied by tendering shares of Stock to the
Company (by either actual delivery or by attestation) or by withholding shares
of Stock, such tendered or withheld shares of Stock will not again be made
available for issuance under the Plan. Furthermore, shares of Stock that were
subject to a stock-settled Stock Appreciation Right and were not issued upon the
net settlement or net exercise of such Stock Appreciation Right will be counted
against the aggregate number of shares available for issuance under the Plan and
will not again be made available for issuance under the Plan. Any shares of
Stock that again become available for issuance under the Plan pursuant to this
Section 4.3 shall be added back as one (1) share of stock if such shares were
subject to Options or Stock Appreciation Rights, and as 2.5 shares of Stock if
such shares were subject to Awards other than Options or Stock Appreciation
Rights. As used in this Section 4.3, the terms “Award,” “Option” and “Stock
Appreciation” right shall include any award, option or stock appreciation right
granted under the Prior Plan on or after March 1, 2016.


5.
EFFECTIVE DATE, DURATION AND AMENDMENTS



1.
Effective Date.






--------------------------------------------------------------------------------







The Plan shall be effective as of February 15, 2016, subject to approval by the
Company’s stockholders within 12 months of such date.


2.
Term.



The Plan shall terminate automatically ten (10) years after the Effective Date
set forth in Section 5.1 and may be terminated on any earlier date as provided
in Section 5.3. No termination of the Plan shall have any effect on any Awards
then outstanding under the Plan.


3.
Amendment and Termination of the Plan.



The Board may, at any time and from time to time, amend, suspend, or terminate
the Plan as to any shares of Stock as to which Awards have not been made. An
amendment shall be contingent on approval of the Company’s stockholders to the
extent stated by the Board, required by applicable law or required by applicable
stock exchange listing requirements. No Awards shall be made after termination
of the Plan. No amendment, suspension, or termination of the Plan shall, without
the consent of the Grantee, materially impair rights or obligations under any
Award theretofore awarded under the Plan.


6.
AWARD eligibility AND LIMITATIONS



1.
Service Providers and Other Persons.



Subject to this Section 6, Awards may be made under the Plan to: (i) any Service
Provider to the Company or of any Affiliate, including any Service Provider who
is an officer or director of the Company or of any Affiliate, as the Board or
the Committee shall determine and designate from time to time and (ii) any other
individual whose participation in the Plan is determined to be in the best
interests of the Company by the Board or the Committee.


2.
Successive Awards and Substitute Awards.



An eligible person may receive more than one Award, subject to such restrictions
as are provided herein. Notwithstanding Sections 8.1 and 9.1, the Option Price
of an Option or the grant price of an SAR that is a Substitute Award may be less
than 100% of the Fair Market Value of a share of Stock on the original date of
grant; provided, that the Option Price or grant price is determined in
accordance with the principles of Code Section 424, Code Section 409A, and the
regulations thereunder.


3.
Limitation on Shares of Stock Subject to Awards.



(i)
The maximum number of shares of Stock subject to Options or SARs that can be
awarded under the Plan to any person eligible for an Award under Section 6
hereof is one million (1,000,000) per calendar year.



(ii)
The maximum number of shares that can be awarded under the Plan, other than
pursuant to an Option or SARs, to any person eligible for an Award under
Section 6 hereof is one million (1,000,000) per calendar year.



The preceding limitations in this Section 6.3 are subject to adjustment as
provided in Section 17 hereof.





--------------------------------------------------------------------------------







4.
Limitation on Awards to Outside Directors.



The aggregate dollar value of equity-based (based on the grant date fair value
of equity-based Awards) and cash compensation granted under this Plan or
otherwise during any calendar year to any Outside Director shall not exceed
$350,000; provided, however, that in the calendar year in which an Outside
Director first joins the Board or is first designated as Chairman of the Board
or Lead Director, the maximum aggregate dollar value of equity-based and cash
compensation granted to the Outside Director may be up to two hundred percent
(200%) of the foregoing limit.


7.
AWARD AGREEMENT



Each Award granted pursuant to the Plan shall be evidenced by an Award
Agreement, in such form or forms as the Board or the Committee shall from time
to time determine. Award Agreements granted from time to time or at the same
time need not contain similar provisions but shall be consistent with the terms
of the Plan. Each Award Agreement evidencing an Award of Options shall specify
whether such Options are intended to be Non-qualified Stock Options or Incentive
Stock Options, and in the absence of such specification such options shall be
deemed Non-qualified Stock Options.


8.
TERMS AND CONDITIONS OF OPTIONS



1.
Option Price.



The Option Price of each Option shall be fixed by the Board or the Committee and
stated in the Award Agreement evidencing such Option. Except for Substitute
Awards, the Option Price of each Option shall be at least the Fair Market Value
on the Grant Date of a share of Stock; provided, however, that in the event that
a Grantee is a Ten Percent Stockholder, the Option Price of an Option granted to
such Grantee that is intended to be an Incentive Stock Option shall be not less
than 110 percent of the Fair Market Value of a share of Stock on the Grant Date.
In no case shall the Option Price of any Option be less than the par value of a
share of Stock.


2.
Vesting.



Subject to Sections 8.3 and 17.3 hereof, each Option granted under the Plan
shall become exercisable at such times and under such conditions (including
conditions based on achievement of performance goals and/or future service
requirements) as shall be determined by the Board or the Committee and stated in
the Award Agreement. Except for Substitute Awards and in certain limited
situations determined by the Board or the Committee relating to the death or
disability of the Grantee or a Corporate Transaction, Options shall have a
vesting period of not less than one (1) year from date of grant; provided,
however, that up to an aggregate of 5% of the aggregate number of shares of
Stock available for issuance under the Plan may be granted without regard to
such minimum vesting period or the minimum vesting period set forth in Sections
9.2 and 10.2. For purposes of this Section 8.2, fractional numbers of shares of
Stock subject to an Option shall be rounded down to the next nearest whole
number.


3.
Term.



Each Option granted under the Plan shall terminate, and all rights to purchase
shares of Stock thereunder shall cease, upon the expiration of ten years from
the date such Option is granted, or under such circumstances and on such date
prior thereto as is set forth in the Plan or as may be fixed by the Board or the
Committee and stated in the Award Agreement relating to such Option;





--------------------------------------------------------------------------------





provided, however, that (i) in the event that the Grantee is a Ten Percent
Stockholder, an Option granted to such Grantee that is intended to be an
Incentive Stock Option shall not be exercisable after the expiration of five
years from its Grant Date; and (ii) such term shall be automatically extended by
30 days (but to no longer than ten years for any Option that intended to be an
Incentive Stock Option or to no longer than five years for any Option that
intended to be an Incentive Stock Option and is granted to a Ten Percent
Stockholder) in the event that the original term of the Option is set to expire
during a closed window period applicable to the Grantee.


4.
Termination of Service.



Each Award Agreement shall set forth the extent to which the Grantee shall have
the right to exercise the Option following termination of the Grantee’s Service.
Such provisions shall be determined in the sole discretion of the Board or the
Committee, need not be uniform among all Options issued pursuant to the Plan,
and may reflect distinctions based on the reasons for termination of Service.


5.
Limitations on Exercise of Option.



Notwithstanding any other provision of the Plan, in no event may any Option be
exercised, in whole or in part, prior to the date the Plan is approved by the
stockholders of the Company as provided herein or after the occurrence of an
event referred to in Section 17 hereof which results in termination of the
Option.


6.
Method of Exercise.



An Option that is exercisable may be exercised by the Grantee’s delivery to the
Company of written notice of exercise on any business day, at the Company’s
principal office, on the form specified by the Company. Such notice shall
specify the number of shares of Stock with respect to which the Option is being
exercised and shall be accompanied by payment in full of the Option Price of the
shares for which the Option is being exercised plus the amount (if any) of
federal and/or other taxes which the Company may, in its judgment, be required
to withhold with respect to an Award. The minimum number of shares of Stock with
respect to which an Option may be exercised, in whole or in part, at any time
shall be the lesser of (i) 100 shares or such lesser number set forth in the
applicable Award Agreement and (ii) the maximum number of shares available for
purchase under the Option at the time of exercise.


7.
Rights of Holders of Options.



Unless otherwise stated in the applicable Award Agreement, an individual holding
or exercising an Option shall have none of the rights of a stockholder (for
example, the right to receive cash or dividend payments or distributions
attributable to the subject shares of Stock or to direct the voting of the
subject shares of Stock) until the shares of Stock covered thereby are fully
paid for and issued to him. Except as provided in Section 17 hereof, no
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date of such issuance.


8.
Delivery of Stock Certificates.



Promptly after the exercise of an Option by a Grantee and the payment in full of
the Option Price, such Grantee shall be entitled to the issuance of a stock
certificate or certificates evidencing his or her ownership of the shares of
Stock subject to the Option.





--------------------------------------------------------------------------------







9.
Transferability of Options.



Except as provided in Section 8.10, during the lifetime of a Grantee, only the
Grantee (or, in the event of legal incapacity or incompetency, the Grantee’s
guardian or legal representative) may exercise an Option. Except as provided in
Section 8.10, no Option shall be assignable or transferable by the Grantee to
whom it is granted, other than by will or the laws of descent and distribution.


10.
Family Transfers.



If authorized in the applicable Award Agreement, a Grantee may transfer, not for
value, all or part of an Option which is not an Incentive Stock Option to any
Family Member. For the purpose of this Section 8.10, a “not for value” transfer
is a transfer which is (i) a gift, (ii) a transfer under a domestic relations
order in settlement of marital property rights; or (iii) a transfer to an entity
in which more than fifty percent of the voting interests are owned by Family
Members (or the Grantee) in exchange for an interest in that entity. Following a
transfer under this Section 8.10, any such Option shall continue to be subject
to the same terms and conditions as were applicable immediately prior to
transfer. Subsequent transfers of transferred Options are prohibited except to
Family Members of the original Grantee in accordance with this Section 8.10 or
by will or the laws of descent and distribution. The events of termination of
Service of Section 8.4 hereof shall continue to be applied with respect to the
original Grantee, following which the Option shall be exercisable by the
transferee only to the extent, and for the periods specified, in Section 8.4.


11.
Limitations on Incentive Stock Options.



An Option shall constitute an Incentive Stock Option only (i) if the Grantee of
such Option is an employee of the Company or any Subsidiary of the Company; (ii)
to the extent specifically provided in the related Award Agreement; and (iii) to
the extent that the aggregate Fair Market Value (determined at the time the
Option is granted) of the shares of Stock with respect to which all Incentive
Stock Options held by such Grantee become exercisable for the first time during
any calendar year (under the Plan and all other plans of the Grantee’s employer
and its Affiliates) does not exceed $100,000. This limitation shall be applied
by taking Options into account in the order in which they were granted.


12.
Notice of Disqualifying Disposition.



If any Grantee shall make any disposition of shares of Stock issued pursuant to
the exercise of an Incentive Stock Option under the circumstances described in
Code Section 421(b) (relating to certain disqualifying dispositions), such
Grantee shall notify the Company of such disposition within ten (10) days
thereof.


9.
TERMS AND CONDITIONS OF Stock Appreciation Rights



1.
Right to Payment and Grant Price.



An SAR shall confer on the Grantee to whom it is granted a right to receive,
upon exercise thereof, the excess of (A) the Fair Market Value of one share of
Stock on the date of exercise over (B) the grant price of the SAR as determined
by the Board or the Committee. The Award Agreement for an SAR shall specify the
grant price of the SAR, which shall be at least the Fair Market Value of a share
of Stock on the date of grant. SARs may be granted in conjunction with





--------------------------------------------------------------------------------





all or part of an Option granted under the Plan or at any subsequent time during
the term of such Option, in conjunction with all or part of any other Award or
without regard to any Option or other Award; provided that an SAR that is
granted subsequent to the Grant Date of a related Option must have an SAR Price
that is no less than the Fair Market Value of one share of Stock on the SAR
Grant Date.


2.
 Other Terms.



The Board or the Committee shall determine at the date of grant or thereafter,
the time or times at which and the circumstances under which an SAR may be
exercised in whole or in part (including based on achievement of performance
goals and/or future service requirements), the time or times at which SARs shall
cease to be or become exercisable following termination of Service or upon other
conditions, the method of exercise, method of settlement, form of consideration
payable in settlement, method by or forms in which Stock will be delivered or
deemed to be delivered to Grantees, whether or not an SAR shall be in tandem or
in combination with any other Award, and any other terms and conditions of any
SAR. Notwithstanding the foregoing, except for Substitute Awards and in certain
limited situations determined by the Board or the Committee relating to the
death or disability of the Grantee or a Corporate Transaction, SARs shall have a
vesting period of not less than one (1) year from date of grant; provided,
however, that up to an aggregate of 5% of the aggregate number of shares of
Stock available for issuance under the Plan may be granted without regard to
such minimum vesting period or the minimum vesting period set forth in Sections
8.2 and 10.2.


3.
Term.



Each SAR granted under the Plan shall terminate, and all rights thereunder shall
cease, upon the expiration of ten years from the date such SAR is granted, or
under such circumstances and on such date prior thereto as is set forth in the
Plan or as may be fixed by the Board or the Committee and stated in the Award
Agreement relating to such SAR; provided, however, that such term shall be
automatically extended by 30 days in the event that the original term of the SAR
is set to expire during a closed window period applicable to the Grantee.


4.
Transferability of SARS.



Except as provided in Section 9.5, during the lifetime of a Grantee, only the
Grantee (or, in the event of legal incapacity or incompetency, the Grantee’s
guardian or legal representative) may exercise a SAR. Except as provided in
Section 9.5, no SAR shall be assignable or transferable by the Grantee to whom
it is granted, other than by will or the laws of descent and distribution.


5.
Family Transfers.



If authorized in the applicable Award Agreement, a Grantee may transfer, not for
value, all or part of a SAR to any Family Member. For the purpose of this
Section 9.5, a “not for value” transfer is a transfer which is (i) a gift, (ii)
a transfer under a domestic relations order in settlement of marital property
rights; or (iii) a transfer to an entity in which more than fifty percent of the
voting interests are owned by Family Members (or the Grantee) in exchange for an
interest in that entity. Following a transfer under this Section 9.5, any such
SAR shall continue to be subject to the same terms and conditions as were
applicable immediately prior to transfer. Subsequent transfers of transferred
SARs are prohibited except to Family Members of the original Grantee in
accordance with this Section 9.5 or by will or the laws of descent and
distribution.





--------------------------------------------------------------------------------







10.
TERMS AND CONDITIONS OF RESTRICTED STOCK and stock units



1.
Grant of Restricted Stock or Stock Units.



Awards of Restricted Stock or Stock Units may be made for no consideration
(other than par value of the shares which is deemed paid by Services already
rendered).


2.
Restrictions.



At the time a grant of Restricted Stock or Stock Units is made, the Board or the
Committee may, in its sole discretion, establish a period of time (a “restricted
period”) applicable to such Restricted Stock or Stock Units. Each Award of
Restricted Stock or Stock Units may be subject to a different restricted period.
The Board or the Committee may, in its sole discretion, at the time a grant of
Restricted Stock or Stock Units is made, prescribe restrictions in addition to
or other than the expiration of the restricted period, including the
satisfaction of corporate or individual performance objectives, which may be
applicable to all or any portion of the Restricted Stock or Stock Units as
described in Article 14. Notwithstanding the foregoing, except for Substitute
Awards and in certain limited situations determined by the Board or the
Committee relating to the death or disability of the Grantee or a Corporate
Transaction, Awards of Restricted Stock or Stock Units subject solely to
continued Service with the Company or an Affiliate shall have a vesting period
of not less than one year from date of grant; provided, however, that up to an
aggregate of 5% of the aggregate number of shares of Stock available for
issuance under the Plan may be granted without regard to such minimum vesting
period or the minimum vesting period set forth in Sections 8.2 and 9.2. Neither
Restricted Stock nor Stock Units may be sold, transferred, assigned, pledged or
otherwise encumbered or disposed of during the restricted period or prior to the
satisfaction of any other restrictions prescribed by the Board or the Committee
with respect to such Restricted Stock or Stock Units.


3.
Restricted Stock Certificates.



The Company shall issue, in the name of each Grantee to whom Restricted Stock
has been granted, stock certificates representing the total number of shares of
Restricted Stock granted to the Grantee, as soon as reasonably practicable after
the Grant Date. The Board or the Committee may provide in an Award Agreement
that either (i) the Secretary of the Company shall hold such certificates for
the Grantee’s benefit until such time as the Restricted Stock is forfeited to
the Company or the restrictions lapse, or (ii) such certificates shall be
delivered to the Grantee, provided, however, that such certificates shall bear a
legend or legends that comply with the applicable securities laws and
regulations and makes appropriate reference to the restrictions imposed under
the Plan and the Award Agreement.


4.
Rights of Holders of Restricted Stock.



Unless the Board or the Committee otherwise provides in an Award Agreement,
holders of Restricted Stock shall have the right to vote such Stock and the
right to receive any dividends declared or paid with respect to such Stock. The
Board or the Committee may provide that any dividends paid on Restricted Stock
must be reinvested in shares of Stock, which may or may not be subject to the
same vesting conditions and restrictions applicable to such Restricted Stock.
Dividends paid on Restricted Stock which vests or is earned based upon the
achievement of performance goals shall not vest unless such performance goals
for such Restricted Stock are





--------------------------------------------------------------------------------





achieved, and if such performance goals are not achieved, the Grantee of such
Restricted Stock shall promptly forfeit and repay to the Company such dividend
payments. All distributions, if any, received by a Grantee with respect to
Restricted Stock as a result of any stock split, stock dividend, combination of
shares, or other similar transaction shall be subject to the restrictions
applicable to the original Grant.


5.
Rights of Holders of Stock Units.



(i)
Voting and Dividend Rights.



Holders of Stock Units shall have no rights as stockholders of the Company. The
Board or the Committee may provide in an Award Agreement evidencing a grant of
Stock Units that the holder of such Stock Units shall be entitled to receive,
upon the Company’s payment of a cash dividend on its outstanding Stock, a cash
payment for each Stock Unit held equal to the per-share dividend paid on the
Stock. Dividends paid on Stock Units which vest or are earned based upon the
achievement of performance goals shall not vest unless such performance goals
for such Stock Units are achieved, and if such performance goals are not
achieved, the Grantee of such Stock Units shall promptly forfeit and repay to
the Company such dividend payments. Such Award Agreement may also provide that
such cash payment will be deemed reinvested in additional Stock Units at a price
per unit equal to the Fair Market Value of a share of Stock on the date that
such dividend is paid.


(ii)
Creditor’s Rights.



A holder of Stock Units shall have no rights other than those of a general
creditor of the Company. Stock Units represent an unfunded and unsecured
obligation of the Company, subject to the terms and conditions of the applicable
Award Agreement.


6.
Termination of Service.



Unless the Board or the Committee otherwise provides in an Award Agreement or in
writing after the Award Agreement is issued, upon the termination of a Grantee’s
Service, any Restricted Stock or Stock Units held by such Grantee that have not
vested, or with respect to which all applicable restrictions and conditions have
not lapsed, shall immediately be deemed forfeited. Upon forfeiture of Restricted
Stock or Stock Units, the Grantee shall have no further rights with respect to
such Award, including but not limited to any right to vote Restricted Stock or
any right to receive dividends with respect to shares of Restricted Stock or
Stock Units. 


7.
Purchase of Restricted Stock.



The Grantee shall be required, to the extent required by applicable law, to
purchase the Restricted Stock from the Company at a Purchase Price equal to the
greater of (i) the aggregate par value of the shares of Stock represented by
such Restricted Stock or (ii) the Purchase Price, if any, specified in the Award
Agreement relating to such Restricted Stock. The Purchase Price shall be payable
in a form described in Section 12 or, in the discretion of the Board or the
Committee, in consideration for past Services rendered to the Company or an
Affiliate.


8.
Delivery of Stock.



Upon the expiration or termination of any restricted period and the satisfaction
of any other conditions prescribed by the Board or the Committee, the
restrictions applicable to shares of





--------------------------------------------------------------------------------





Restricted Stock or Stock Units settled in Stock shall lapse, and, unless
otherwise provided in the Award Agreement, a stock certificate for such shares
shall be delivered, free of all such restrictions, to the Grantee or the
Grantee’s beneficiary or estate, as the case may be. Neither the Grantee, nor
the Grantee’s beneficiary or estate, shall have any further rights with regard
to a Stock Unit once the share of Stock represented by the Stock Unit has been
delivered.


11.
TERMS AND CONDITIONS OF UNRESTRICTED STOCK AWARDS



The Board or the Committee may, in its sole discretion, grant (or sell at par
value or such other higher purchase price determined by the Board or the
Committee) an Unrestricted Stock Award to any Grantee pursuant to which such
Grantee may receive shares of Stock free of any restrictions (“Unrestricted
Stock”) under the Plan. Unrestricted Stock Awards may be granted or sold as
described in the preceding sentence in respect of past services and other valid
consideration, or in lieu of, or in addition to, any cash compensation due to
such Grantee.


12.
FORM OF PAYMENT FOR OPTIONS AND RESTRICTED STOCK



1.
General Rule.



Payment of the Option Price for the shares purchased pursuant to the exercise of
an Option or the Purchase Price for Restricted Stock shall be made in cash or in
cash equivalents acceptable to the Company.


2.
Surrender of Stock.



To the extent the Award Agreement so provides, payment of the Option Price for
shares purchased pursuant to the exercise of an Option or the Purchase Price for
Restricted Stock may be made all or in part through the tender to the Company of
shares of Stock, which shall be valued, for purposes of determining the extent
to which the Option Price or Purchase Price has been paid thereby, at their Fair
Market Value on the date of exercise or surrender.


3.
Cashless Exercise.



With respect to an Option only (and not with respect to Restricted Stock), to
the extent permitted by law and to the extent the Award Agreement so provides,
payment of the Option Price for shares purchased pursuant to the exercise of an
Option may be made all or in part by delivery (on a form acceptable to the Board
or the Committee) of an irrevocable direction to a licensed securities broker
acceptable to the Company to sell shares of Stock and to deliver all or part of
the sales proceeds to the Company in payment of the Option Price and any
withholding taxes described in Section 18.3.


4.
Other Forms of Payment.



To the extent the Award Agreement so provides, payment of the Option Price for
shares purchased pursuant to exercise of an Option or the Purchase Price for
Restricted Stock may be made in any other form that is consistent with
applicable laws, regulations and rules.


13.
TERMS AND CONDITIONS OF Dividend Equivalent RIGHTS



1.
Dividend Equivalent Rights.








--------------------------------------------------------------------------------





A Dividend Equivalent Right is an Award entitling the recipient to receive
credits based on cash distributions that would have been paid on the shares of
Stock specified in the Dividend Equivalent Right (or other award to which it
relates) if such shares had been issued to and held by the recipient. A Dividend
Equivalent Right may be granted hereunder to any Grantee, provided that no
Dividend Equivalent Rights may be granted in connection with, or related to, an
Award of Options or SARs. The terms and conditions of Dividend Equivalent Rights
shall be specified in the grant. Dividend equivalents credited to the holder of
a Dividend Equivalent Right may be paid currently or at the end of any
applicable vesting period, or may be deemed to be reinvested in additional
shares of Stock, which may thereafter accrue additional equivalents. Any such
reinvestment shall be at Fair Market Value on the date of reinvestment. Dividend
Equivalent Rights may be settled in cash or Stock or a combination thereof, in a
single installment or installments, all determined in the sole discretion of the
Board or the Committee. A Dividend Equivalent Right granted as a component of
another Award may provide that such Dividend Equivalent Right shall be settled
upon exercise, settlement, or payment of, or lapse of restrictions on, such
other award, and that such Dividend Equivalent Right shall expire or be
forfeited or annulled under the same conditions as such other award. A Dividend
Equivalent Right granted as a component of another Award also may contain terms
and conditions which are different from the terms and conditions of such other
Award, provided that Dividend Equivalent Rights credited pursuant to a Dividend
Equivalent Right granted as a component of another Award which vests or is
earned based upon the achievement of performance goals shall not vest or become
payable unless such performance goals for such underlying Award are achieved,
and if such performance goals are not achieved, the Grantee of such Dividend
Equivalent Rights shall promptly forfeit and repay to the Company payments made
in connection with such Dividend Equivalent Rights.


2.
Termination of Service.



Except as may otherwise be provided by the Board or the Committee either in the
Award Agreement or in writing after the Award Agreement is issued, a Grantee’s
rights in all Dividend Equivalent Rights or interest equivalents shall
automatically terminate upon the Grantee’s termination of Service for any
reason.


14.
TERMS AND CONDITIONS OF Performance SHARES, PERFORMANCE UNITS, PERFORMANCE
AWARDS and Annual Incentive Awards



1.
Grant of Performance Units/Performance Shares.



Subject to the terms and provisions of this Plan, the Board or Committee, at any
time and from time to time, may grant Performance Units and/or Performance
Shares to Grantees in such amounts and upon such terms as the Board or Committee
shall determine.


2.
Value of Performance Units/Performance Shares.



Each Award of Performance Units and Performance Shares shall specify a target or
actual number of shares of Stock that is established by the Board or Committee
at the time of grant. Each Performance Share shall have an initial value equal
to the Fair Market Value of a Share on the date of grant. The Board or Committee
shall set performance goals in its discretion which, depending on the extent to
which they are met, will determine the value and/or number of Performance
Units/Performance Shares that will be paid out to the Grantee.


3.
Earning of Performance Units/Performance Shares.






--------------------------------------------------------------------------------







Performance Units/Performance Shares shall be entitled to receive payout on the
value and number of Performance Units/Performance Shares earned by the Grantee
over the Performance Period, to be determined as a function of the extent to
which the corresponding performance goals have been achieved.


4.
Form and Timing of Payment of Performance Units/Performance Shares.



Payment of earned Performance Units/Performance Shares shall be as determined by
the Board or Committee and as evidenced in the Award Agreement. Subject to the
terms of this Plan, the Board or the Committee, in its sole discretion, may pay
earned Performance Units/Performance Shares in the form of cash or in shares (or
in a combination thereof) equal to the value of the earned Performance
Units/Performance Shares at the close of the applicable Performance Period, or
as soon as practicable after the end of the Performance Period. Any Shares may
be granted subject to any restrictions deemed appropriate by the Board or
Committee. The determination of the Board or Committee with respect to the form
of payout of such Awards shall be set forth in the Award Agreement pertaining to
the grant of the Award.


5.
Performance Conditions.



The right of a Grantee to exercise or receive a grant or settlement of any
Award, and the timing thereof, may be subject to such performance conditions as
may be specified by the Board or Committee. The Board or Committee may use such
business criteria and other measures of performance as it may deem appropriate
in establishing any performance conditions. If and to the extent required under
Code Section 162(m), any power or authority relating to an Award intended to
qualify under Code Section 162(m), shall be exercised by the Committee and not
the Board.


6.
Performance Awards or Annual Incentive Awards Granted to Designated Covered
Employees.



If and to the extent that the Board or Committee determines that an Award to be
granted to a Grantee who is designated by the Committee as likely to be a
Covered Employee is intended to qualify as “performance-based compensation” for
purposes of Code Section 162(m), the grant, exercise and/or settlement of such
Award shall be contingent upon achievement of pre-established performance goals
and other terms set forth in this Section 14.6 and Appendix A.


(i)
Performance Goals Generally.



The performance goals for such Awards shall consist of one or more business
criteria and a targeted level or levels of performance with respect to each of
such criteria, as specified by the Committee consistent with this Section 14.6.
and Appendix A. The Committee may determine that such Awards shall be granted,
exercised and/or settled upon achievement of any one performance goal or that
two or more of the performance goals must be achieved as a condition to grant,
exercise and/or settlement of such Awards. Performance goals may differ for
Awards granted to any one Grantee or to different Grantees.


(ii)
Timing For Establishing Performance Goals. For Awards other than Options that
are intended to qualify as “performance-based compensation” for purposes of Code
Section 162(m), performance goals shall be established not later than 90 days
after the beginning of any performance period applicable to such Awards, or at
such other date as may be required or






--------------------------------------------------------------------------------





permitted for “performance-based compensation” under Code Section 162(m) and the
regulations issued thereunder.


(iii)
Settlement of Awards; Other Terms.



Settlement of such Awards shall be in cash, Stock, other Awards or other
property, in the discretion of the Committee. The Committee may, in its
discretion, reduce the amount of a settlement otherwise to be made in connection
with such Awards. The Committee shall specify the circumstances in which such
Performance or Annual Incentive Awards shall be paid or forfeited in the event
of termination of Service by the Grantee prior to the end of a performance
period or settlement of Awards. 


(iv)
Performance Measures. 



The performance goals upon which the grant, payment or vesting of an Award that
is intended to qualify as Performance-Based Compensation shall be limited to the
Performance Measures.


Any Performance Measure(s) may be used to measure the performance of the
Company, any Subsidiary, and/or any Affiliate as a whole or any business unit of
the Company, any Subsidiary, and/or any Affiliate or any combination thereof, as
the Committee may deem appropriate, or any of the Performance Measures as
compared to the performance of a group of comparator companies, or published or
special index that the Committee, in its sole discretion, deems appropriate, or
the Company may select share price, including growth measures and total
stockholder return as compared to various stock market indices. The Committee
also has the authority to provide for accelerated vesting of any Award based on
the achievement of performance goals pursuant to the Performance Measures. 


(v)
Evaluation of Performance.



The Committee may provide in any such Award that any evaluation of performance
may include or exclude any of the following events that occur during a
Performance Period: (a) asset write-downs; (b) litigation or claim judgments or
settlements; (c) the effect of changes in tax laws, accounting principles, or
other laws or provisions affecting reported results; (d) any reorganization and
restructuring programs; (e) events or circumstances that are unusual in nature
or infrequently occurring; (f) acquisitions or divestitures; and (g) foreign
exchange gains and losses. To the extent such inclusions or exclusions affect
Awards to Covered Employees, they shall be prescribed in a form that meets the
requirements of Code Section 162(m) for deductibility.


(vi)
Adjustment of Performance-Based Compensation.



Awards that are intended to qualify as Performance-Based Compensation may not be
adjusted upward. The Board and the Committee shall retain the discretion to
adjust such Awards downward, either on a formula or discretionary basis, or any
combination as the Committee determines. 


(vii)
Board Discretion.



In the event that applicable tax and/or securities laws change to permit Board
discretion to alter the governing Performance Measures without obtaining
stockholder approval of such





--------------------------------------------------------------------------------





changes, the Board shall have sole discretion to make such changes without
obtaining stockholder approval provided the exercise of such discretion does not
violate Code Section 409A. In addition, in the event that the Committee
determines that it is advisable to grant Awards that shall not qualify as
Performance-Based Compensation, the Committee may make such grants without
satisfying the requirements of Code Section 162(m) and base vesting on
performance measures other than those set forth in Appendix A.


7.
Status of Section Awards Under Code Section 162(m).



It is the intent of the Company that Awards under Section 14.6 hereof granted to
persons who are designated by the Committee as likely to be Covered Employees
within the meaning of Code Section 162(m) and regulations thereunder shall, if
so designated by the Committee, constitute “qualified performance-based
compensation” within the meaning of Code Section 162(m) and regulations
thereunder. Accordingly, the terms of Section 14.6, including the definitions of
Covered Employee and other terms used therein, shall be interpreted in a manner
consistent with Code Section 162(m) and regulations thereunder. The foregoing
notwithstanding, because the Committee cannot determine with certainty whether a
given Grantee will be a Covered Employee with respect to a fiscal year that has
not yet been completed, the term Covered Employee as used herein shall mean only
a person designated by the Committee, at the time of grant of an Award, as
likely to be a Covered Employee with respect to that fiscal year. If any
provision of the Plan or any agreement relating to such Awards does not comply
or is inconsistent with the requirements of Code Section 162(m) or regulations
thereunder, such provision shall be construed or deemed amended to the extent
necessary to conform to such requirements.


15.
PARACHUTE LIMITATIONS



1.
Notwithstanding any other provision of this Plan or of any other agreement,
contract, or understanding heretofore or hereafter entered into by a Grantee
with the Company or any Affiliate, except an agreement, contract, or
understanding that expressly addresses Section 280G or Section 4999 of the Code
(an “Other Agreement”), and notwithstanding any formal or informal plan or other
arrangement for the direct or indirect provision of compensation to the Grantee
(including groups or classes of Grantees or beneficiaries of which the Grantee
is a member), whether or not such compensation is deferred, is in cash, or is in
the form of a benefit to or for the Grantee (a “Benefit Arrangement”), if the
Grantee is a “disqualified individual,” as defined in Section 280G(c) of the
Code, any Option, Restricted Stock, Stock Unit, Performance Share or Performance
Unit held by that Grantee and any right to receive any payment or other benefit
under this Plan shall not become exercisable or vested (i) to the extent that
such right to exercise, vesting, payment, or benefit, taking into account all
other rights, payments, or benefits to or for the Grantee under this Plan, all
Other Agreements, and all Benefit Arrangements, would cause any payment or
benefit to the Grantee under this Plan to be considered a “parachute payment”
within the meaning of Section 280G(b)(2) of the Code as then in effect (a
“Parachute Payment”) and (ii) if, as a result of receiving a Parachute Payment,
the aggregate after-tax amounts received by the Grantee from the Company under
this Plan, all Other Agreements, and all Benefit Arrangements would be less than
the maximum after-tax amount that could be received by the Grantee without
causing any such payment or benefit to be considered a Parachute Payment. In the
event that the receipt of any such right to exercise, vesting, payment, or
benefit under this Plan, in conjunction with all other rights, payments, or
benefits to or for the Grantee under any Other Agreement or any Benefit
Arrangement would cause the Grantee to be considered to have received a
Parachute Payment under this Plan that would have the effect of decreasing the
after-tax amount received by the Grantee as described in clause (ii) of the
preceding sentence, then the






--------------------------------------------------------------------------------





Grantee shall have the right, in the Grantee’s sole discretion, to designate
those rights, payments, or benefits under this Plan, any Other Agreements, and
any Benefit Arrangements that should be reduced or eliminated so as to avoid
having the payment or benefit to the Grantee under this Plan be deemed to be a
Parachute Payment.


16.
REQUIREMENTS OF LAW 



1.
General.



The Company shall not be required to sell or issue any shares of Stock under any
Award if the sale or issuance of such shares would constitute a violation by the
Grantee, any other individual exercising an Option, or the Company of any
provision of any law or regulation of any governmental authority, including
without limitation any federal or state securities laws or regulations. If at
any time the Company shall determine, in its discretion, that the listing,
registration or qualification of any shares subject to an Award upon any
securities exchange or under any governmental regulatory body is necessary or
desirable as a condition of, or in connection with, the issuance or purchase of
shares hereunder, no shares of Stock may be issued or sold to the Grantee or any
other individual exercising an Option pursuant to such Award unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Company, and
any delay caused thereby shall in no way affect the date of termination of the
Award. Without limiting the generality of the foregoing, in connection with the
Securities Act, upon the exercise of any Option or any SAR that may be settled
in shares of Stock or the delivery of any shares of Stock underlying an Award,
unless a registration statement under such Act is in effect with respect to the
shares of Stock covered by such Award, the Company shall not be required to sell
or issue such shares unless the Board has received evidence satisfactory to it
that the Grantee or any other individual exercising an Option may acquire such
shares pursuant to an exemption from registration under the Securities Act. Any
determination in this connection by the Board shall be final, binding, and
conclusive. The Company may, but shall in no event be obligated to, register any
securities covered hereby pursuant to the Securities Act. The Company shall not
be obligated to take any affirmative action in order to cause the exercise of an
Option or a SAR or the issuance of shares of Stock pursuant to the Plan to
comply with any law or regulation of any governmental authority. As to any
jurisdiction that expressly imposes the requirement that an Option (or SAR that
may be settled in shares of Stock) shall not be exercisable until the shares of
Stock covered by such Option (or SAR) are registered or are exempt from
registration, the exercise of such Option (or SAR) under circumstances in which
the laws of such jurisdiction apply shall be deemed conditioned upon the
effectiveness of such registration or the availability of such an exemption.


2.
Rule 16b-3.



During any time when the Company has a class of equity security registered under
Section 12 of the Exchange Act, it is the intent of the Company that Awards
pursuant to the Plan and the exercise of Options and SARs granted hereunder will
qualify for the exemption provided by Rule 16b-3 under the Exchange Act. To the
extent that any provision of the Plan or action by the Board does not comply
with the requirements of Rule 16b-3, it shall be deemed inoperative to the
extent permitted by law and deemed advisable by the Board, and shall not affect
the validity of the Plan. In the event that Rule 16b-3 is revised or replaced,
the Board may exercise its discretion to modify this Plan in any respect
necessary to satisfy the requirements of, or to take advantage of any features
of, the revised exemption or its replacement.







--------------------------------------------------------------------------------





17.
EFFECT OF CHANGES IN CAPITALIZATION



1.
Changes in Stock.



If the number of outstanding shares of Stock is increased or decreased or the
shares of Stock are changed into or exchanged for a different number or kind of
shares or other securities of the Company on account of any recapitalization,
reclassification, stock split, reverse split, combination of shares, exchange of
shares, stock dividend or other distribution payable in capital stock, or other
increase or decrease in such shares effected without receipt of consideration by
the Company occurring after the Effective Date, the number and kinds of shares
set forth in Section 4.1 for which grants of Options and other Awards may be
made under the Plan shall be adjusted proportionately and accordingly by the
Company. In addition, the number and kind of shares for which Awards are
outstanding shall be adjusted proportionately and accordingly so that the
proportionate interest of the Grantee immediately following such event shall, to
the extent practicable, be the same as immediately before such event. Any such
adjustment in outstanding Options or SARs shall not change the aggregate Option
Price or SAR Exercise Price payable with respect to shares that are subject to
the unexercised portion of an outstanding Option or SAR, as applicable, but
shall include a corresponding proportionate adjustment in the Option Price or
SAR Exercise Price per share. The conversion of any convertible securities of
the Company shall not be treated as an increase in shares effected without
receipt of consideration. Notwithstanding the foregoing, in the event of any
distribution to the Company’s stockholders of securities of any other entity or
other assets (including an extraordinary dividend but excluding a
non-extraordinary dividend of the Company) without receipt of consideration by
the Company, the Company shall, in such manner as the Company deems appropriate,
adjust (i) the number and kind of shares subject to outstanding Awards and/or
(ii) the exercise price of outstanding Options and Stock Appreciation Rights to
reflect such distribution.


2.
Reorganization in Which the Company Is the Surviving Entity Which does not
Constitute a Corporate Transaction.



Subject to Section 17.3 hereof, if the Company shall be the surviving entity in
any reorganization, merger, or consolidation of the Company with one or more
other entities which does not constitute a Corporate Transaction, any Option or
SAR theretofore granted pursuant to the Plan shall pertain to and apply to the
securities to which a holder of the number of shares of Stock subject to such
Option or SAR would have been entitled immediately following such
reorganization, merger, or consolidation, with a corresponding proportionate
adjustment of the Option Price or SAR Exercise Price per share so that the
aggregate Option Price or SAR Exercise Price thereafter shall be the same as the
aggregate Option Price or SAR Exercise Price of the shares remaining subject to
the Option or SAR immediately prior to such reorganization, merger, or
consolidation. Subject to any contrary language in an Award Agreement evidencing
an Award, any restrictions applicable to such Award shall apply as well to any
replacement shares received by the Grantee as a result of the reorganization,
merger or consolidation. In the event of a transaction described in this
Section 17.2, Stock Units shall be adjusted so as to apply to the securities
that a holder of the number of shares of Stock subject to the Stock Units would
have been entitled to receive immediately following such transaction.


3.
Corporate Transaction.








--------------------------------------------------------------------------------





Subject to the exceptions set forth in the second to last sentence of this
Section 17.3 and the last sentence of Section 17.4, except as otherwise provided
in an applicable Award Agreement, upon the occurrence of a Corporate
Transaction:


(i)
all outstanding shares of Restricted Stock shall be deemed to have vested, and
all Stock Units shall be deemed to have vested (in each case, with any
performance-based awards deemed to have vested at the greater of (i) target
level, and (ii) actual performance as of immediately prior to the occurrence of
such Corporate Transaction) and the shares of Stock subject thereto shall be
delivered, immediately prior to the occurrence of such Corporate Transaction,
and



(ii)
either of the following two actions shall be taken:



(A)
fifteen days prior to the scheduled consummation of a Corporate Transaction, all
Options and SARs outstanding hereunder shall become immediately exercisable and
shall remain exercisable for a period of fifteen days, or



(B)
the Board may elect, in its sole discretion, to cancel any outstanding Awards of
Options, Restricted Stock, Stock Units, and/or SARs and pay or deliver, or cause
to be paid or delivered, to the holder thereof an amount in cash or securities
having a value (as determined by the Board acting in good faith), in the case of
Restricted Stock or Stock Units, equal to the formula or fixed price per share
paid to holders of shares of Stock (with any performance-based awards deemed to
have vested at the greater of (i) target level, and (ii) actual performance as
of immediately prior to the occurrence of such Corporate Transaction) and, in
the case of Options or SARs, equal to the product of the number of shares of
Stock subject to the Option or SAR (the “Award Shares”) multiplied by the
amount, if any, by which (I) the formula or fixed price per share paid to
holders of shares of Stock pursuant to such transaction exceeds (II) the Option
Price or SAR Exercise Price applicable to such Award Shares.



With respect to the Company’s establishment of an exercise window, (i) any
exercise of an Option or SAR during such fifteen-day period shall be conditioned
upon the consummation of the event and shall be effective only immediately
before the consummation of the event, and (ii) upon consummation of any
Corporate Transaction, the Plan and all outstanding but unexercised Options and
SARs shall terminate. The Board shall send written notice of an event that will
result in such a termination to all individuals who hold Options and SARs not
later than the time at which the Company gives notice thereof to its
stockholders.


This Section 17.3 shall not apply to any Corporate Transaction to the extent
that provision is made in writing in connection with such Corporate Transaction
for the assumption or continuation of the Options, SARs, Stock Units and
Restricted Stock theretofore granted, or for the substitution for such Options,
SARs, Stock Units and Restricted Stock for new common stock options and stock
appreciation rights and new common stock units and restricted stock relating to
the stock of a successor entity, or a parent or subsidiary thereof, with
appropriate adjustments as to the number of shares (disregarding any
consideration that is not common stock) and option and stock appreciation right
exercise prices, in which event the Plan, Options, SARs, Stock Units and
Restricted Stock theretofore granted shall continue in the manner and under the
terms so provided (with appropriate adjustment of any performance metrics
applicable to such Awards) . In the event a Grantee’s Award is assumed,
continued or substituted upon the consummation of any Corporate Transaction and
his employment is terminated without Cause within one year following the
consummation of such Corporate Transaction, the Grantee’s Award will be fully
vested and may





--------------------------------------------------------------------------------





be exercised in full, to the extent applicable, beginning on the date of such
termination and for the one-year period immediately following such termination
or for such longer period as the Committee shall determine.


4.
Adjustments.



Adjustments under this Section 17 related to shares of Stock or securities of
the Company shall be made by the Board, whose determination in that respect
shall be final, binding and conclusive. No fractional shares or other securities
shall be issued pursuant to any such adjustment, and any fractions resulting
from any such adjustment shall be eliminated in each case by rounding downward
to the nearest whole share. The Board or Committee shall determine the effect of
a Corporate Transaction upon Awards other than Options, SARs, Stock Units and
Restricted Stock, and such effect shall be set forth in the appropriate Award
Agreement.


5.
No Limitations on Company.



The making of Awards pursuant to the Plan shall not affect or limit in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure or to merge,
consolidate, dissolve, or liquidate, or to sell or transfer all or any part of
its business or assets.


18.
general provisions 



1.
Disclaimer of Rights.



No provision in the Plan or in any Award or Award Agreement shall be construed
to confer upon any individual the right to remain in the employ or service of
the Company or any Affiliate, or to interfere in any way with any contractual or
other right or authority of the Company either to increase or decrease the
compensation or other payments to any individual at any time, or to terminate
any employment or other relationship between any individual and the Company. In
addition, notwithstanding anything contained in the Plan to the contrary, unless
otherwise stated in the applicable Award Agreement, no Award granted under the
Plan shall be affected by any change of duties or position of the Grantee, so
long as such Grantee continues to be a director, officer, consultant or employee
of the Company or an Affiliate. The obligation of the Company to pay any
benefits pursuant to this Plan shall be interpreted as a contractual obligation
to pay only those amounts described herein, in the manner and under the
conditions prescribed herein. The Plan shall in no way be interpreted to require
the Company to transfer any amounts to a third party trustee or otherwise hold
any amounts in trust or escrow for payment to any Grantee or beneficiary under
the terms of the Plan.


2.
Nonexclusivity of the Plan.



Neither the adoption of the Plan nor the submission of the Plan to the
stockholders of the Company for approval shall be construed as creating any
limitations upon the right and authority of the Board to adopt such other
incentive compensation arrangements (which arrangements may be applicable either
generally to a class or classes of individuals or specifically to a particular
individual or particular individuals) as the Board in its discretion determines
desirable, including, without limitation, the granting of stock options
otherwise than under the Plan.


3.
Withholding Taxes.








--------------------------------------------------------------------------------





The Company or an Affiliate, as the case may be, shall have the right to deduct
from payments of any kind otherwise due to a Grantee any federal, state, or
local taxes of any kind required by law to be withheld with respect to the
vesting of or other lapse of restrictions applicable to an Award or upon the
issuance of any shares of Stock upon the exercise of an Option or pursuant to an
Award. At the time of such vesting, lapse, or exercise, the Grantee shall pay to
the Company or the Affiliate, as the case may be, any amount that the Company or
the Affiliate may reasonably determine to be necessary to satisfy such
withholding obligation. Subject to the prior approval of the Company or the
Affiliate, which may be withheld by the Company or the Affiliate, as the case
may be, in its sole discretion, the Grantee may elect to satisfy such
obligations, in whole or in part, (i) by causing the Company or the Affiliate to
withhold shares of Stock otherwise issuable to the Grantee or (ii) by delivering
to the Company or the Affiliate shares of Stock already owned by the Grantee.
The shares of Stock so delivered or withheld shall have an aggregate Fair Market
Value equal to such withholding obligations. The Fair Market Value of the shares
of Stock used to satisfy such withholding obligation shall be determined by the
Company or the Affiliate as of the date that the amount of tax to be withheld is
to be determined. A Grantee who has made an election pursuant to this
Section 18.3 may satisfy his or her withholding obligation only with shares of
Stock that are not subject to any repurchase, forfeiture, unfulfilled vesting,
or other similar requirements. The maximum number of shares of Stock that may be
withheld from any Award to satisfy any federal, state or local tax withholding
requirements upon the exercise, vesting, lapse of restrictions applicable to
such Award or payment of shares pursuant to such Award, as applicable, cannot
exceed such number of shares having a Fair Market Value equal to the minimum
statutory amount required by the Company to be withheld and paid to any such
federal, state or local taxing authority with respect to such exercise, vesting,
lapse of restrictions or payment of shares.


4.
Captions.



The use of captions in this Plan or any Award Agreement is for the convenience
of reference only and shall not affect the meaning of any provision of the Plan
or such Award Agreement.


5.
Other Provisions.



Each Award granted under the Plan may contain such other terms and conditions
not inconsistent with the Plan as may be determined by the Board or the
Committee, in its sole discretion.


6.
Number and Gender.



With respect to words used in this Plan, the singular form shall include the
plural form, the masculine gender shall include the feminine gender, etc., as
the context requires.


7.
Severability.



If any provision of the Plan or any Award Agreement shall be determined to be
illegal or unenforceable by any court of law in any jurisdiction, the remaining
provisions hereof and thereof shall be severable and enforceable in accordance
with their terms, and all provisions shall remain enforceable in any other
jurisdiction.


8.
Governing Law.



The validity and construction of this Plan and the instruments evidencing the
Awards hereunder shall be governed by the laws of the State of Delaware, other
than any conflicts or choice of law





--------------------------------------------------------------------------------





rule or principle that might otherwise refer construction or interpretation of
this Plan and the instruments evidencing the Awards granted hereunder to the
substantive laws of any other jurisdiction.


9.
Section 409A of the Code.



The Board intends to comply with Section 409A of the Code (“Section 409A”), or
an exemption to Section 409A, with regard to Awards hereunder that constitute
nonqualified deferred compensation within the meaning of Section 409A. To the
extent that the Board or the Committee determines that a Grantee would be
subject to the additional 20% tax imposed on certain nonqualified deferred
compensation plans pursuant to Section 409A as a result of any provision of any
Award granted under this Plan, such provision shall be deemed amended to the
minimum extent necessary to avoid application of such additional tax. The nature
of any such amendment shall be determined by the Board. Notwithstanding the
foregoing, the Company, the Board and the Committee shall have no liability to a
Grantee, or any other party, if an Award that is intended to be exempt from, or
compliant with, Section 409A of the Code is not so exempt or compliant.


10.
Clawback/Recoupment.



Notwithstanding any other provisions herein to the contrary, any performance
based compensation, or any other amount, paid to a Grantee pursuant to an Award,
which is subject to recovery under any law, government regulation, stock
exchange listing requirement, or any policy adopted by the Company will be
subject to such deductions and clawback as may be required to be made pursuant
to such law, government regulation, stock exchange listing requirement, or
policy adopted by the Company.





--------------------------------------------------------------------------------





Appendix A


•
net earnings or net income;

•
operating earnings;

•
pretax earnings;

•
pre-tax earnings per share;

•
earnings per share;

•
share price, including growth measures and total stockholder return;

•
earnings before interest and taxes;

•
earnings before interest, taxes, depreciation and/or amortization;

•
earnings before interest, taxes, depreciation and/or amortization as adjusted to
exclude any one or more of the following:

◦
stock-based compensation expense;

◦
income from discontinued operations;

◦
gain on cancellation of debt;

◦
debt extinguishment and related costs;

◦
restructuring, separation and/or integration charges and costs;

◦
reorganization and/or recapitalization charges and costs;

◦
impairment charges;

◦
gain or loss related to investments;

◦
sales and use tax settlement; and

◦
gain on non-monetary transaction.

•
sales or revenue growth, whether in general, by type of product or service, or
by type of customer;

•
gross or operating margins;

•
return measures, including total shareholder return, return on assets, capital,
investment, equity, sales or revenue;

•
cash flow, including:

◦
operating cash flow;

◦
free cash flow, defined as earnings before interest, taxes, depreciation and/or
amortization (as adjusted to exclude any one or more of the items that may be
excluded pursuant to earnings before interest, taxes, depreciation and/or
amortization above) less capital expenditures;

◦
cash flow return on equity; and

◦
cash flow return on investment;

•
productivity ratios;

•
expense targets;

•
market share;

•
working capital targets;

•
completion of acquisitions of businesses or companies (including metrics
resulting from the same such as revenue or margin);

•
completion of divestitures and asset sales;

•
debt repayment targets, and debt/equity ratios; 

•
bookings or completion of orders (including metrics resulting from the same such
as revenue or margin);

•
project bookings, milestones or completion (including metrics related to the
same such as revenue or margin);  and

•
any combination of the foregoing business criteria.




